Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
With the respective amendments made to independent claims 1 and 12, both pending independent claims now recite subject matters not found in provisional application 62/760,319, including:  
-interior angles in the microlattice; and
-diameter of each filament.
Given that the earliest priority document containing support for the aforementioned limitations is Provisional Application 62/898,443 filed on 10 September 2019, any document with a respective reference date before 10 September 2019 is deemed to be prior art.  
Contrary to Applicant’s assertion that determination of priority is moot (see pg. 6 ¶ 4 of response filed 24 October 2022, henceforth “Response”), Applicant is reminded that determination of what constitutes prior art is a necessary part of examination; see MPEP 2139.01.  Thus priority of each pending claim must be assessed when there are different possible effective filing dates.  That Applicant “does not concede to Examiner’s position” is not found persuasive, for Applicant has not demonstrated exactly where in Provisional Application 62/760,319 support may be found for each of the limitations mentioned in ¶ 1 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the diameter of each filament to be 0.1 – 2.0 mm; and dependent claim 5 further requires the cross-sectional area (of each filament) to be 1 – 20 mm2.  It is abundantly clear that the maximal cross-section area possible for the filaments of claim 1 is π(1)2 mm2, or ~3.14 mm2; as such, it is not clear how such a filament could also have a cross-sectional area of 20 mm2.  

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As phrased, claim 24 requires 2-10 mid-nodes between the end-nodes in the manner of Fig. 1C, which shows the presence of two mid-nodes between two opposing end-nodes.  However, in view of the specification as filed, it would appear that Applicant actually intends to claim 2-10 mid-nodes between a plane containing a first set of end-nodes and a plane containing an opposing second set of end-nodes.  For prior art rejection below, it is assumed that Applicant intends the latter interpretation.

Claims 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 requires each filament of the plurality of filaments to intersect with “at least two other filaments … at a first end node, a second end node, and at least one mid node” (emphasis added).  It is not clear if Applicant is requiring that the same two other filaments intersect the first filament at all three nodes identified (as represented by the schematic below), or if Applicant is requiring only that each node is formed by the intersection of at least three filaments (where the identities of the at least three filaments differs from node to node).  While the former interpretation represents the literal interpretation of the claim, it appears far different from the actual intent shown in the specification, thereby leading to the issue of indefiniteness.  For prior art rejection below, it is presumed that Applicant intends the latter.

    PNG
    media_image1.png
    78
    251
    media_image1.png
    Greyscale

As claims 13-23 depend on claim 12, and as the respective limitations of the dependent claims 13-23 do not resolve the aforementioned issue in claim 12, claims 13-23 are also held to be rejected.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the diameter of each filament to be 0.1 – 2.0 mm; and dependent claim 14 further requires the cross-sectional area (of each filament) to be 1 – 20 mm2.  It is abundantly clear that the maximal cross-section area possible for the filaments of claim 1 is π(1)2 mm2, or ~3.14 mm2; as such, it is not clear how such a filament could also have a cross-sectional area of 20 mm2.  

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As phrased, claim 21 requires 2-10 mid-nodes between the end-nodes in the manner of Fig. 1C, which shows the presence of two mid-nodes between two opposing end-nodes.  However, in view of the specification as filed, it would appear that Applicant actually intends to claim 2-10 mid-nodes between a plane containing a first set of end-nodes and a plane containing an opposing second set of end-nodes.  For purpose of claim interpretation, it is assumed that Applicant intends the latter interpretation.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The requirement that each filament of the filament unit intersects two other filaments of the same unit at two end nodes and at least one mid node is not supported by the specification as filed.  While it is not disputed that the specification has support for each filament within a filament unit intersecting two other filaments, and that each end node is formed by the intersection of three filaments (both features shown in Figs. 7D and 7E), it is not the case that the specification discloses that each filament intersects two other filaments at a midnode.  Such a feature is not shown for the vertically oriented filaments and the diagonal filaments in the planes representing the faces of the filament unit.  For the former, the vertically oriented filaments have only end nodes but no mid nodes (thus contradicting the proviso that each filament has a mid node); for the latter, the mid nodes are formed from the intersection of only two mid nodes (thus contradicting the proviso that each filament intersecting with two other filaments at a mid node); see Figs. 7D and 7E of the specification, reproduced infra.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Nor would it be possible to remedy the situation by the addition of filaments.  One could imagine the addition of four horizontally extending filaments around the mid-section of the filament unit (assuming such horizontally extending filaments are indeed filaments, as opposed to “connecting members”); however, while this would result in mid nodes, each of which intersected by three filaments, this hypothetical situation contravenes the proviso that interior angles between each pair of filaments be 45° to 75°, for the intersection of any horizontally extending filament with any vertically extending filament is 90°.  One could also attempt to address the issue by forming additional filament, but each additional filament would run into the issue of a) not having its mid nodes be intersected by two other filaments and b) at least one interior angle formed being obtuse (see annotation of a face of the unit of Fig. 7D/ 7E below, with thinner lines representing additional filaments).

    PNG
    media_image3.png
    177
    173
    media_image3.png
    Greyscale

Alternatively, the filament unit of the type of Fig. 7B, while each filament is intersected by at least two other filaments at the mid node, there is no intersection of filaments at the end nodes, and the addition of further vertical or oblique filaments between the end nodes would result in issues similar to those described in ¶ 19 and 20 above.  Furthermore, even if numerous filament units of Fig. 7B were placed together in an orderly 3-D array to form a supra filament unit so that at least some of the end nodes are intersected by at least three filaments, this still does not change the fact that at the corners of the supra filament unit, there is no intersection of filaments at the end nodes.
In view of the above, Applicant is not considered to have in possession the subject matter recited in claim 12.
As claims 13-23 depend on claim 12, and as the respective limitations of the dependent claims 13-23 do not resolve the aforementioned issue in claim 12, claims 13-23 are also held to be rejected.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In view of the issue discussed in ¶ 6 and 12 above, claims 5 and 14 do not respectively further limit claims 1 and 12.  As such, prior art reading on claim 1 reads on claim 5, and prior art reading on claim 12 reads on claim 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Interpretation
It is noted that claim 1 is recited using open transitional phrase while further reciting limitations stipulating every presence of a particular element should meet a respective requirement.  As such, in terms of mapping elements of the prior art to elements as claimed, the prior art may have additional elements that are not considered to map onto the claimed filaments, while still reading on the claimed each element.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 11, 24, and 25 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2013/0273347 A1 (“Jacobsen”).
Considering claims 1 and 5, Jacobsen discloses a microtruss layer that may form a portion of a helmet, the microtruss layer comprising a plurality of repeating unit cell structures, each unit cell having intersecting struts (Jacobsen ¶ 0029-0036 and 0068), wherein each strut is considered to map onto the claimed filament.  Jacobsen is analogous, as it is from the same field of endeavor as that of the instant application (lattice structures, in particular one used for cushioning purposes).  It is clear from the various figures of the reference (e.g. id. Figs. 1a (reproduced infra), 2c, and 5d), the microtruss layer comprises nodes at respective opposing surfaces thereof (viz. end nodes) and at a central location thereof (viz. mid nodes).  It is clear from the figures of Jacobsen that each of its mid nodes is formed from the intersection of at least four struts.  Furthermore, each strut shown intersects at least two other struts to form a mid node.

    PNG
    media_image4.png
    444
    660
    media_image4.png
    Greyscale

Jacobsen discloses that the struts has diameter of 10 µm to 10 mm, which implies area of 78 µm2 to 78 mm2 (id. ¶ 0078); these values respectively overlaps the claimed ranges recited in claims 1 and 5.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  Jacobsen discloses that angles between struts is in a range of 45° to 90° (Jacobsen ¶ 0080, 0094, and 0102), which overlaps the claimed range.  Furthermore, as the reference is substantially similar to the instant application at least in 1) intended use, 2) morphology (microlattice having end nodes and mid nodes), and 3) material composition of the microlattice (e.g. polymeric material), and as the reference further discloses that the microtruss structure disclosed therein may be tailored to have the desired mechanical properties (id. ¶ 0115), the claimed values are considered to be workable ranges rendered obvious via routine experimentation, given that the reference expressly states that the tailoring can be effected via, inter alia, modification of unit cell geometry parameters, which directly affects value of angles between struts.  
Re: the limitation that two end nodes are connected to each other via a connecting member, it is noted that the claim does not expressly require direct connection between two end nodes.  As such, given that any end node is indirectly connected to another end node via a plurality of struts, Jacobsen is considered to read on this limitation re: connecting member between end nodes.  Jacobsen thus renders obvious claims 1 and 5. 
Considering claims 2 and 3, either layer 740 or layer 1020 reads on a material layer (id. Fig. 10), and the aforementioned layer 1020 is perforated, as layer 1020 is an open microtruss layer.
Considering claim 4, this feature is shown in, inter alia, Figs. 2c of the reference.
Considering claim 6, Jacobsen discloses that the struts have aspect ratio of 5-15 (id. ¶ 0079).
Considering claims 7, 8, and 25, as the reference is substantially similar to the instant application at least in 1) intended use, 2) morphology (microlattice having end nodes and mid nodes), and 3) material composition of the microlattice (e.g. polymeric material), and as the reference further discloses that the microtruss structure disclosed therein may be tailored to have the desired mechanical properties (Jacobsen ¶ 0115), the claimed properties either naturally flow from the express embodiments per se or from modifications suggested (by relying upon the design principles disclosed in ¶ 0090-0115 of the reference), in particular those re: modification of compressive properties of the struts.  Jacobsen thus renders obvious claims 7, 8, and 25.
Considering claim 10, Jacobsen discloses usage of solid materials for the struts (id. ¶ 0115).
Considering claim 11, Figs. 13-15 of the reference show contoured surfaces designed to complement a part of a wearer’s body.
Considering claim 24, it is clear from, inter alia, Figs. 1a and 2c of the reference that there are numerous mid nodes between opposing planes respectively defined by two sets of end nodes.

Claims 1-8, 10, 11, 24, and 25 are rejected under 35 U.S.C. 103 as unpatentable over Jacobsen in view of U.S. 2016/0302496 A1 (“Ferrara”).
Considering claims 1 and 5, Jacobsen discloses a microtruss layer that may form a portion of a helmet, the microtruss layer comprising a plurality of repeating unit cell structures, each unit cell having intersecting struts (Jacobsen ¶ 0029-0036 and 0068), wherein each strut is considered to map onto the claimed filament.  Jacobsen is analogous, as it is from the same field of endeavor as that of the instant application (lattice structures, in particular one used for cushioning purposes).  It is clear from the various figures of the reference (e.g. id. Figs. 1a (reproduced supra), 2c, and 5d), the microtruss layer comprises nodes at respective opposing surfaces thereof (viz. end nodes) and at a central location thereof (viz. mid nodes).  It is clear from the figures of Jacobsen that each of its mid nodes is formed from the intersection of at least four struts.  Furthermore, each strut shown intersects at least two other struts to form a mid node.
Jacobsen discloses that the struts has diameter of 10 µm to 10 mm, which implies area of 78 µm2 to 78 mm2 (id. ¶ 0078); these values respectively overlaps the claimed ranges recited in claims 1 and 5.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  Jacobsen discloses that angles between struts is in a range of 45° to 90° (Jacobsen ¶ 0080, 0094, and 0102), which overlaps the claimed range.  Furthermore, as the reference is substantially similar to the instant application at least in 1) intended use, 2) morphology (microlattice having end nodes and mid nodes), and 3) material composition of the microlattice (e.g. polymeric material), and as the reference further discloses that the microtruss structure disclosed therein may be tailored to have the desired mechanical properties (id. ¶ 0115), the claimed values are considered to be workable ranges rendered obvious via routine experimentation, given that the reference expressly states that the tailoring can be effected via, inter alia, modification of unit cell geometry parameters, which directly affects value of angles between struts.  
While the claim is not considered to require direct connection between two adjacent end nodes, solely for the sake of compact prosecution, this issue is addressed.  While Jacobsen does not teach direct connection between two adjacent end nodes, this teaching may be found in Ferrara, which is analogous, as the reference is from the same field of endeavor as that of the instant application (lattice structures, in particular one used for cushioning purposes).  Similar to Jacobsen, Ferrara is also concerned with designing lattice structures having repeating unit cells, wherein numerous embodiments thereof have respective unit cells having not only diagonally extending struts but also horizontal and vertically extending struts that join adjacent end nodes (e.g. Ferrara Figs. 19-22).  Given the substantial similarities between Jacobsen and Ferrara in design principles, resulting morphology, and intended uses, person having ordinary skill in the art has reasonable expectation of success that the design features of the unit cell structures from Ferrara may be applied to the unit cell structures of Jacobsen.  Person having ordinary skill in the art would have been motivated to include horizontally extending struts between the end nodes of the structures in Jacobsen, as Ferrara is considered to have demonstrated that such a configuration is known in the art of lattice structures used for cushioning purposes.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
Considering claims 2 and 3, either layer 740 or layer 1020 of Jacobsen reads on a material layer (Jacobsen Fig. 10), and the aforementioned layer 1020 is perforated, as layer 1020 is an open microtruss layer.
Considering claim 4, this feature is shown in, inter alia, Figs. 2c of the Jacobsen.
Considering claim 6, Jacobsen discloses that the struts have aspect ratio of 5-15 (id. ¶ 0079).
Considering claims 7, 8, and 25, as the reference is substantially similar to the instant application at least in 1) intended use, 2) morphology (microlattice having end nodes and mid nodes), and 3) material composition of the microlattice (e.g. polymeric material), and as the reference further discloses that the microtruss structure disclosed therein may be tailored to have the desired mechanical properties (Jacobsen ¶ 0115), the claimed properties either naturally flow from the express embodiments per se or from modifications suggested (by relying upon the design principles disclosed in ¶ 0090-0115 of the reference), in particular those re: modification of compressive properties of the struts.  Jacobsen in view of Ferrara thus renders obvious claims 7, 8, and 25.
Considering claim 10, Jacobsen discloses usage of solid materials for the struts (id. ¶ 0115).
Considering claim 11, Figs. 13-15 of the reference show contoured surfaces designed to complement a part of a wearer’s body.
Considering claim 24, it is clear from, inter alia, Figs. 1a and 2c of the reference that there are numerous mid nodes between opposing planes respectively defined by two sets of end nodes.

Response to Arguments
The previously instated 35 U.S.C. 112(b) rejection of claims 1-11 and 12-20; 35 U.S.C. 112(b) rejection of claim 2; 35 U.S.C. 112(b) rejection of claims 4 and 20 have been withdrawn in view of amendments to the pending claims.
The previously instated 35 U.S.C. 112(d) rejection of claim 10 has been withdrawn in view of amendments to claim 10.
Applicant’s arguments with respect to 35 U.S.C. 102(a)(1) rejection of claims 1-4, 6, 10, and 11; 35 U.S.C. 102(a)(1)/103 rejection of claims 7-9; and 35 U.S.C. 103 rejection of claim 5, all of which over Jacobsen (pg. 7 ¶ 2+ of Response) have been fully considered.  In view of amendment(s) to claim 1, the previously instated rejections have been withdrawn, with two new lines of rejection instated above, one made in view of Jacobsen per se and another made in view of Jacobsen and Ferrara.
As Applicant’s remarks (pg. 8 ¶ 1 of Response) is pertinent to the rejections above, these allegations are addressed.  Contrary to the allegation that Jacobsen fails to teach  each filament … intersecting with at least two other filaments … to form … a mid node, Figs. 1 and 2c of Jacobsen clearly shows four struts intersecting to form a mid node.  As Applicant does not require direct connection between end nodes, the indirect connection shown in Jacobsen is considered to read on the claimed connection between end nodes; furthermore, the reference Ferrara clearly remedies the issue of direct connection if this were to be considered to be required (a position that is not conceded).  Lastly, contrary to Applicant’s allegations, ¶ 0078 of Jacobsen discloses diameter of the struts.
Applicant’s arguments with respect to 35 U.S.C. 102(a)(1)/103 rejection of claims 12 and 15-20 over Jacobsen; 35 U.S.C. 103 rejection of claim 14 over Jacobsen; and 35 U.S.C. 103 rejection of claim 13 over Jacobsen and Gupta have been fully considered.  In view of amendment(s) to claim 12, the previously instated rejections have been withdrawn.  

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. Jim Yang/Primary Examiner, Art Unit 1781